                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.      CV 19-9545 JVS (SS)                              Date: November 15, 2019
                                                               Page 1 of 4

Title:       Emanuel Nash v. Supreme Court of California


DOCKET ENTRY:            ORDER TO SHOW CAUSE WHY THE MAGISTRATE
                         JUDGE SHOULD NOT RECOMMEND THAT THIS
                         ACTION BE DISMISSED AS SUCCESSIVE


PRESENT:
HONORABLE SUZANNE H. SEGAL, UNITED STATES MAGISTRATE JUDGE

     _Marlene Ramirez_             _______None_______                  __None__
         Deputy Clerk            Court Reporter/Recorder                Tape No.

    ATTORNEYS PRESENT FOR PLAINTIFF:           ATTORNEYS PRESENT FOR DEFENDANTS:

               None Present                                  None Present

PROCEEDINGS: (IN CHAMBERS)

        On October 31, 2019,1 Emanuel Nash, a California state prisoner proceeding pro se,
filed a habeas petition pursuant to 28 U.S.C. § 2254 (the “Petition”). Petitioner appears to
be challenging his July 12, 2011 conviction and sentence on two counts of first degree
murder, with numerous special circumstances, for which he is serving consecutive terms of
life without the possibility of parole on each murder count, consecutive sentences of 25-

1
  Under the “mailbox rule,” a pleading filed by a pro se prisoner is deemed filed as of the
date the prisoner delivered it to prison authorities for mailing, not the date on which the
pleading may have been received by the court. See Houston v. Lack, 487 U.S. 266, 270
(1988); Anthony v. Cambra, 236 F.3d 568, 574-75 (9th Cir. 2000). Petitioner appears to
have signed the Petition on October 31, 2019. (Petition at 6). Therefore, the Court will
deem the Petition filed on that date. See Butler v. Long, 752 F.3d 1177, 1178 n.1 (9th Cir.
2014) (“We assume that [petitioner] turned his petition over to prison authorities on the
same day he signed it and apply the mailbox rule.”).
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.      CV 19-9545 JVS (SS)                                Date: November 15, 2019
                                                                 Page 2 of 4

Title:        Emanuel Nash v. Supreme Court of California


years to life on each murder count under Cal. Penal Code § 12022.53(d), and a consecutive
term of six years for prior convictions within the meaning of Penal Code §§ 667(a)(1) and
667.5(d). While the Petition is not entirely clear, Petitioner appears primarily to contend
that he received ineffective assistance of counsel and that the evidence was insufficient to
support his conviction. However, the Petition appears to be successive.

        The Antiterrorism and Effective Death Penalty Act (“AEDPA”) applies to the instant
Petition because Petitioner filed it after AEDPA’s effective date of April 24, 1996. Lindh
v. Murphy, 521 U.S. 320, 336 (1997). Under AEDPA, a petition is considered “successive”
if it challenges “the same custody imposed by the same judgment of a state court” as a prior
petition. Burton v. Stewart, 549 U.S. 147, 153 (2007) (per curiam). AEDPA prohibits the
filing of a second or successive petition in district courts unless the petitioner first obtains
permission from the appropriate court of appeals. See 28 U.S.C. § 2244(a)(3)(A) (“Before
a second or successive application permitted by this section is filed in the district court, the
applicant shall move in the appropriate court of appeals for an order authorizing the district
court to consider the application.”); see also Burton, 549 U.S. at 152-53 (quoting 28 U.S.C.
§ 2244(b)(3)(A)).

       “If [a] prisoner asserts a claim [in a successive petition] that he has already presented
in a previous federal habeas petition, the claim must be dismissed in all cases. And if the
prisoner asserts a claim that was not presented in a previous petition, the claim must be
dismissed unless it falls within one of two narrow exceptions.”2 Tyler v. Cain, 533 U.S.
656, 661 (2001). However, “[e]ven if a petitioner can demonstrate that he qualifies for one
of these exceptions, he must [still] seek authorization from the court of appeals before filing
his new petition with the district court.” Woods v. Carey, 525 F.3d 886, 888 (9th Cir. 2008).


2
  “One of these exceptions is for claims predicated on newly discovered facts that call into
question the accuracy of a guilty verdict. The other is for certain claims relying on new
rules of constitutional law.” Tyler, 533 U.S. at 661 (citations omitted). Neither of these
exceptions appears to apply here.
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.      CV 19-9545 JVS (SS)                                  Date: November 15, 2019
                                                                   Page 3 of 4

Title:        Emanuel Nash v. Supreme Court of California


       Petitioner previously challenged his 2011 conviction and sentence in this Court in
Emanuel Nash v. F. Foulk, Warden, C.D. Cal. CV 14-5494 JVS (SS), filed on July 15, 2014
(“Prior Petition I”). In Prior Petition I, Petitioner raised several ineffective assistance claims
in addition to claims alleging the failure to instruct, double jeopardy, and violations of due
process at sentencing. On December 21, 2015, the Court denied Prior Petition I on the
merits and denied a certificate of appealability. (Dkt. Nos. 30-32).

        Because this is the second habeas petition that Petitioner has filed in this Court
challenging the same 2011 conviction and sentence, the Petition appears successive.
Petitioner must therefore obtain permission from the Ninth Circuit before this Court can
adjudicate any challenge arising from that conviction. 28 U.S.C. § 2244(b)(3)(A). Based
on the Court’s review of the docket, Petitioner has neither requested nor received permission
from the Ninth Circuit to file the Petition. Accordingly, the Court appears to lack
jurisdiction to adjudicate the instant Petition.3 See Burton, 549 U.S. at 157.

        Petitioner therefore is ORDERED TO SHOW CAUSE, within fourteen (14) days
of the date of this Order, why this Court should not recommend that the Petition be
dismissed without prejudice as successive. Petitioner may satisfy this Order to Show Cause
by filing a response and/or declaration setting forth any reason why the instant Petition is
not barred as successive. After the Court receives a response to the Order to Show Cause,
it may prepare a Report and Recommendation for submission to the District Judge. This
Order is not dispositive of any of Petitioner’s claims.

3
  The Petition also appears likely to be untimely, as Petitioner was convicted over eight
years ago and filed his first federal habeas petition challenging that conviction over five
years ago. However, because the bar on successive petitions is dispositive and would
deprive this Court of jurisdiction, the Court need not address the apparent untimeliness of
Petitioner’s current claims. See Cooper v. Calderon, 274 F.3d 1270, 1275 n.3 (9th Cir.
2001) (expressly declining to address the timeliness of a petition upon affirming that the
petition was successive); see also Fisher v. Clark, 2014 WL 1457816, at *2 (C.D. Cal. Apr.
14, 2014) (“[T]he Court need not resolve the timeliness issue because the petition is subject
to dismissal without prejudice for lack of subject-matter jurisdiction[.]”).
                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL

Case No.      CV 19-9545 JVS (SS)                           Date: November 15, 2019
                                                            Page 4 of 4

Title:        Emanuel Nash v. Supreme Court of California


       Instead of filing a response to this Order to Show Cause, Petitioner may request
a voluntary dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a).
A Notice of Dismissal form is attached for Petitioner’s convenience. Petitioner,
however, is advised that any dismissed claims may be later subject to the statute of
limitations under 28 U.S.C. § 2244(d)(1), as amended by the AEDPA, which provides
that “[a] 1-year period of limitation shall apply to an application for a writ of habeas
corpus by a person in custody pursuant to the judgment of a State court.”

       Petitioner is expressly warned that the failure to timely file a response to this
Order to Show Cause may result in a recommendation that this action be dismissed
with prejudice for failure to prosecute and obey Court orders. See Fed. R. Civ. P.
41(b).

       The Clerk of Court is directed to serve a copy of this Order to Show Cause on
Petitioner at his current address of record.

         IT IS SO ORDERED.




MINUTES FORM                                                                            00:00
CIVIL-GEN                                                         Initials of Deputy Clerk mr
